Citation Nr: 1018475	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  10-05 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot 
neuroma. 

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for bilateral 
fibrocystic breast disease.

4.  Entitlement to service connection for osteoarthritis of 
the lumbar spine.

5.  Entitlement to service connection for left eye disability 
with defective visual acuity. 

6.  Entitlement to service connection for right eye 
disability with surgery for myopia and astigmatism.  

7.  Entitlement to service connection for an abdominal 
myomectomy with infertility and endometriosis.  

8.  Entitlement to service connection for muscle and joint 
pain to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from August 1987 to 
December 1987, and from January 1990 to June 1990.  She had 
active duty service from November 1990 to October 1991, 
including service in the Southwest Asia theater of the 
Persian Gulf War.  She had additional service in the Army 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2009 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  Left foot neuroma was not manifested during active 
service, nor is it causally or etiologically related to the 
Veteran's active service.  

2.  Sleep apnea was not manifested during active service, nor 
is it causally or etiologically related to the Veteran's 
active service.  

3.  Bilateral fibrocystic breast disease was not manifested 
during active service, nor is it causally or etiologically 
related to the Veteran's active service.  

4.  Lumbar spine osteoarthritis was not manifested during 
active service or until more than a year after service, nor 
is it causally or etiologically related to the Veteran's 
active service.  

5.  Abdominal myomectomy with infertility and endometriosis 
was not manifested during active service, nor is it causally 
or etiologically related to the Veteran's active service.

6.  Muscle and joint pain was not manifested during active 
service, and has been attributed to diagnosed disorders.


CONCLUSIONS OF LAW

1.  Left foot neuroma was not incurred in or aggravated by 
the Veteran's active service, nor is it otherwise related to 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2009).  

2.  Sleep apnea was not incurred in or aggravated by the 
Veteran's active service, nor is it otherwise related to 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  Bilateral fibrocystic breast disease was not incurred in 
or aggravated by the Veteran's active service, nor is it 
otherwise related to service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2009).

4.  Lumbar spine osteoarthritis was not incurred in or 
aggravated by the Veteran's active service, nor is it 
otherwise related to service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).

5.  Abdominal myomectomy with infertility and endometriosis 
was not incurred in or aggravated by the Veteran's active 
service, nor is it otherwise related to service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

6.  Muscle and joint pain was not incurred in or aggravated 
by the Veteran's active service, nor is it otherwise related 
to service including as due to an undiagnosed illness 
resulting from service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated March 2008, 
June 2008, and February 2009 the appellant was informed of 
the information and evidence necessary to warrant entitlement 
to the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letters to the appellant 
were provided in March 2008, June 2008, and February 2009 
prior to the initial unfavorable decision in June 2009.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim.  Further, the March 2008, June 2008, and February 2009 
letters gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice, nor does the record otherwise demonstrate such 
prejudice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, private treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded VA examinations in February 2009, 
April 2009, and May 2009 regarding her gynecological and 
undiagnosed illness claims.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Given that the claims file was 
reviewed by the examiners and the examination reports set 
forth detailed examination findings in a manner which allows 
for informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be 
sufficient.  Thus, the Board finds that a further examination 
is not necessary regarding these issues.

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of her left foot neuroma, sleep apnea, bilateral fibrocystic 
breast disease, or lumbar spine osteoarthritis.  In light of 
the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Board feels that an examination is not necessary. 
 
McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

The standards of McLendon are not met in this case.  There is 
no persuasive indication that the Veteran's left foot 
neuroma, sleep apnea, bilateral fibrocystic breast disease, 
or lumbar spine osteoarthritis is associated with the 
Veteran's service.  No evidence, including the Veteran's 
statements, establishes an event, injury, or disease that 
occurred in service relating to those disabilities.  The 
first evidence of any of those disabilities is dated after 
the Veteran's separation from active service with no 
indication that they may be associated with the Veteran's 
service.  There is otherwise sufficient competent evidence to 
decide the claim. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

Legal Criteria

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 101(24), the term "active military, 
naval, or air service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  

In an April 2008 claim, the Veteran contends that her sleep 
apnea, muscle and joint pains, back disability, and 
infertility are a by-product of Gulf War illness.  Service 
connection may be established for a chronic disability 
manifested by certain signs or symptoms which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011, and which, 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1).  Consideration of a Veteran's 
claim under this regulation does not preclude consideration 
of entitlement to service connection on a direct basis. 
 
Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5). 
 
Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability includes 
medically unexplained chronic multisymptom illnesses, such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service-connected.  See 38 
C.F.R. § 3.317(a)(2)(i).

Left Foot Neuroma

On June 1988, December 1988, February 1989, September 1991, 
May 1994, and March 2000 reports of medical history, the 
Veteran marked no when asked whether she had (or had a 
history of) foot trouble.  On March 1987, June 1988, December 
1988, February 1989, May 1994, and March 2000 reports of 
medical examinations, the examiners noted the Veteran's feet 
as clinically normal.  On a September 2004 report of medical 
examination, the examiner marked the Veteran's feet as 
clinically normal.  He also noted exfoliation on the plantar 
surface of the left foot.  In July 2005, the Veteran 
presented with complaints of pain in the ball of the left 
foot that hurt in the second sub metacarpophalangeal joint of 
the area.  The examiner noted that it was swollen and painful 
to walk on.  The Veteran reported no history of any trauma.  
The Veteran noted the duration of these complaints as eight 
months.  The examiner diagnosed capsulitis of the second 
metacarpophalangeal joint of the left foot.  In April 2006, 
the Veteran was given a permanent physical profile for 
neuroma of the left foot.  In May 2006, the Veteran's 
physician noted problems associated with the Veteran's left 
foot since July 14, 2005.  He diagnosed capsulitis and 
neuroma of the third interspace of the left foot.  She has 
received orthotic inserts and injections.  In December 2006, 
the Veteran underwent excision of the neuroma second 
interspace, left foot.  In a February 2008 statement, the 
Veteran noted that her military service has aggravated her 
left foot.  

The Board finds that entitlement to service connection for 
left foot neuroma is not warranted.  The Veteran's feet were 
noted as clinically normal through September 2004, thirteen 
years after the Veteran's prior active service.  The Board 
notes that a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Nor is a neuroma the type of disorder susceptible to lay 
opinion concerning etiology.   See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007) for guidance.  In footnote 4 of Jandreau, the 
Federal Circuit indicated that the complexity of the claimed 
disability is to be considered in determining whether lay 
evidence is competent.  As to a nexus opinion relating the 
Veteran's service to her present disability, the Board finds 
that the etiology of the Veteran's left foot neuroma is too 
complex an issue, one typically determined by persons with 
medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms 
such as foot pain, which are non-medical in nature; however 
she is not competent to render a medical diagnosis or 
etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature); see 
also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  No medical evidence of record shows a relation 
between active duty service and the Veteran's left foot 
neuroma.  In fact, the Veteran consistently reported no foot 
trouble for over 10 years after her separation from active 
duty.  Her service treatment records are silent as to any 
complaints, treatment, or diagnosis of a foot disability.  
Again, medical examiners have found the Veteran's feet to be 
clinically normal over the course of more than 10 years after 
the Veteran's separation from active duty.  The Veteran 
herself noted the onset of the disability to be eight months 
prior to her July 2006 examination.  She also noted no 
history of trauma.   As such, the Board finds that 
entitlement to service connection for left foot neuroma is 
not warranted.

Nor is there any competent evidence that the neuroma 
originated during a period of active duty for training or 
inactive duty training in the Reserves, or that the disorder 
was otherwise aggravated during such a period of service.  
Again, the Veteran is not competent in this case to offer an 
opinion as to the etiology of the neuroma

In short, there is no competent or credible evidence that the 
left foot neuroma originated in active service, or during any 
period of active duty for training or inactive duty training.  
As such, the Board finds that a preponderance of the evidence 
is against the claim.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Sleep Apnea

On June 1988, December 1988, February 1989, September 1991, 
May 1994, and March 2000 reports of medical history, the 
Veteran marked no when asked whether she had (or had a 
history of) frequent trouble sleeping.  In September 1991, 
the Veteran completed a Southwest Asia 
Demobilization/Redeployment Medical Evaluation.  At that 
time, the Veteran marked no when asked have you had any 
nightmares or trouble sleeping.  

In February 2007, the Veteran underwent a sleep study.  She 
noted a history of snoring and respiratory difficulties while 
asleep.  The examiner diagnosed mild obstructive sleep apnea 
syndrome with multiple spontaneous sleep disruptions and 
early REM onset.  In April 2007 she received a CPAP machine.  
In an April 2008 letter, the Veteran noted that she has 
endured sleep problems for more than 14 years.  

The Board finds that entitlement to service connection for 
sleep apnea is not warranted.  The evidence does not suggest 
the presence of a sleep disorder during active service and 
there is no competent evidence of a relationship between the 
Veteran's current sleep apnea and service.  The Veteran was 
first diagnosed with sleep apnea in February 2007, over 15 
years after separation from active duty.  Again, the Board 
notes that a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson, supra.

The Veteran notes that she has had difficulty sleeping for 
over 14 years in an April 2008 letter.  This statement is 
inconsistent with the contemporaneous evidence including May 
1994 and March 2000 reports on which the Veteran specifically 
noted no frequent trouble sleeping as well as the Veteran's 
February 2008 claim in which she noted the onset of her sleep 
apnea as 2006.  As the Veteran has been inconsistent in her 
reports concerning the onset of her sleep apnea, the Board 
finds her account of symptoms to lack credibility.  The Board 
notes that even if the Veteran's account was credible, she 
would have dated the onset of symptoms in 1994, several years 
after her separation from active service.  The Board also 
finds that sleep apnea is not the type of disorder a lay 
person would be competent to provide an etiological opinion 
concerning.  

As there is no competent or credible evidence of sleep apnea 
during active service or for over 15 years after her 
discharge from active service, or during a period of active 
duty for training, and as there is no competent evidence 
linking any sleep apnea to active service, active duty for 
training or inactive duty training, the Board finds that the 
preponderance of the evidence is against the claim.  

The Board also notes that the Veteran believes her sleep 
apnea should be service connected based on her service in the 
Southwest Asia theater during the Persian Gulf War.  The 
Veteran's sleep disability has been diagnosed as sleep apnea.  
As such, she does not have an undiagnosed illness manifested 
by sleep disturbances.  Sleep apnea is not included in the 
list of medically unexplained chronic multisymptom illnesses.  
As such, the Veteran is not entitled to service connection 
for sleep apnea on the basis of service in the Southwest Asia 
theater during the Persian Gulf War.  

The Board therefore finds that a preponderance of the 
evidence is against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



Bilateral Fibrocystic Breast Disease

On a March 1987 report of medical examination, the examiner 
noted the Veteran's breasts as within normal limits.  On a 
June 1988 supplemental medical data record, the Veteran 
marked no when asked whether she had (or had a history of) 
breast lumps/breast discharge/fibrocystic breast disease.  On 
a June 1988 report of medical examination, the examiner noted 
the Veteran's chest, including breasts, as clinically normal.  
On a June 1988 gynecological report, the Veteran's breasts 
were described as soft without masses.  On the December 1988 
report of medical examination, the examiner noted the 
Veteran's breasts as slightly tender with a dry discharge on 
both nipples.  He diagnosed mild mastitis, not considered 
disabling.  On the February 1989 report of medical 
examination, the examiner noted the Veteran's chest, 
including breasts, as clinically normal.  A February 1990 
gynecological examination showed no masses, pain, discharge, 
or skin changes of the breasts.  On a September 1991 report 
of medical examination, the examiner noted the Veteran's 
chest, including her breasts, as clinically normal.  On a May 
1994 report of medical history, the Veteran marked no when 
asked have you ever been treated for a female disorder.  On 
the May 1994, March 2000, and September 2004 reports of 
medical examinations, the examiners noted the Veteran's 
breasts as clinically normal.  

In February 2006, the Veteran received a right diagnostic 
mammogram, right breast sonogram, and focused physical 
examination.  The examiner noted the presence of a dominant 
circumscribed mass in the lateral right breast.  The examiner 
diagnosed moderately severe fibrocystic changes with a 
dominant 2.5 centimeter asymptomatic cyst in the right 
breast.  In April 2007, the Veteran received another 
mammogram.  The report showed no evidence of malignancy or 
other significant abnormality and no interval change as 
compared with previous mammograms.  In September 2008, the 
Veteran's mammogram showed large simple cysts in the upper-
outer right breast diagnosed as bilateral fibrocystic breast 
change.  The Veteran was afforded a VA gynecological 
examination in February 2009.  The examiner reported a right 
breast lump found in March 2001 and surgically removed in 
April 2001.  It was determined to be a benign fibrocystic 
mass.  Upon physical examination, the examiner noted small 
soft breasts with bilateral fibrocystic changes.  She found 
no dominant masses, nipple discharge, or skin changes.  She 
did note a well-healed scar on the right breast.  The 
examiner diagnosed fibrocystic breasts.  

The Board finds entitlement to service connection for 
bilateral fibrocystic breast disease is not warranted.  Both 
the Veteran's claim and her medical history show that her 
fibrocystic breast disease was diagnosed in March or April 
2001.  The diagnosis came almost 10 years after the Veteran's 
separation from active service.  Once again, the Board notes 
that a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Additionally, the Veteran's breasts were consistently deemed 
clinically normal throughout and after the Veteran's active 
service.  Specifically in May 1994, March 2000, and September 
2004, spanning the entire 10 years between active service and 
the diagnosis of fibrocystic breast disease, the Veteran's 
breasts were considered normal.  

In sum, service treatment records are silent as to any 
fibrocystic changes.  The first diagnosis or complaint of 
fibrocystic breast disease came almost 10 years after 
separation from active service.  Absolutely no evidence of 
record, other than the Veteran's own statements, relates the 
Veteran's fibrocystic breast disease to any aspect of her 
active service, or to a period of active duty for training or 
inactive duty training.  The Board notes that internal 
disease process such as fibrocystic breast disease is clearly 
not the type amenable to lay opinion concerning etiology.  As 
such, the Board finds that a preponderance of the evidence is 
against the claim of entitlement to service connection for 
fibrocystic breast disease.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


Lumbar Spine Osteoarthritis

On a June 1988, a December 1988, a February 1989, a September 
1991, a May 1994, and a March 2000 report of medical history, 
the Veteran marked no when asked whether she had (or had a 
history of) arthritis, rheumatism, or bursitis, bone, joint, 
or other deformity, or recurrent back pain.  On a March 1987, 
a June 1988, a December 1988, a February 1989, a September 
1991, a May 1994, a March 2000, and a September 2004 report 
of medical examination, the examiner noted the Veteran's 
spine as clinically normal.  Additionally, on a December 1988 
applicant medical prescreening form, the Veteran marked no 
when asked have you ever had or have you now back trouble.  

A September 2007 record showed pain in the back for two 
months.  In November 2007, a physical therapist provided an 
evaluation of the Veteran.  He diagnosed low back pain with 
menstrual induced hormone arthritis exacerbations that 
impaired her gait and locomotion.  An October 2007 record 
showed mild degenerative changes, but no herniated nucleus 
pulposus.  A January 2008 record showed that the Veteran was 
released from physical therapy with a diagnosis of back 
strain.  

The Board finds that entitlement to service connection for 
lumbar spine osteoarthritis is not warranted.  From December 
1988 to March 2000, the Veteran specifically noted no back 
pain or trouble.  From March 1987 to September 2004 the 
Veteran's back was considered clinically normal by medical 
examiners.  The Board notes that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  As seen by her 
lack of complaints, treatment, or diagnosis and the evidence 
indicating a clinically normal back, the Veteran did not 
suffer an injury or disease in service that affected her 
back.  

Additionally, the first record of back pain is dated 
September 2007, over 15 years after the Veteran's separation 
from active service.  As noted regarding the above issues, a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As there is no evidence of a disability resulting from an 
injury or disease incurred in service, a period of active 
duty for training, or a period of inactive duty training, and 
the first evidence of a current disability is dated over 15 
years after the Veteran's separation from active service, the 
Board finds that entitlement to service connection for lumbar 
spine osteoarthritis is not warranted.  

In an April 2008 statement the Veteran contended that her 
arthritis in her back was a by-product of Gulf War illness.  
The Veteran was afforded a VA examination to address her Gulf 
War claims in April 2009.  The examiner noted complaints of 
back pain and anterior right thigh pain that begins at the 
time of her menstrual periods and lasts for 12 days.  The 
examiner noted that the process began insidiously about seven 
years prior without intense pain.  The pain became intense in 
September of 2007.  The Veteran denied any injury to her back 
and has not had any treatment for her back while on active 
duty.  Upon physical examination, palpation of the lumbar 
spin showed tenderness with slight retraction with deep 
palpation on the right side L4-L5, right SI area, and right 
buttocks.  There was no midline tenderness and no left-sided 
tenderness.  The examiner diagnosed chronic back pain and 
right thigh pain related to endometriosis.  He also noted no 
evidence of fibromyalgia and no evidence of any condition 
related to exposures in the Gulf War.  

As the Veteran's lumbar pain is related to a diagnosed 
illness that is not service connected, it may not be included 
in the undiagnosed illness category listed under 38 C.F.R. 
§ 3.317.  The Board also acknowledges that osteoarthritis and 
endometriosis are not included in the list of medically 
unexplained chronic multisymptom illnesses.  As such, the 
Veteran is not entitled to service connection for a lumbar 
disability on the basis of service in the Southwest Asia 
theater during the Persian Gulf War.  

As such, the Board finds that a preponderance of the evidence 
is against the claim of entitlement to service connection for 
lumbar spine osteoarthritis.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Abdominal Myomectomy with Infertility and Endometriosis

On a June 1988, a February 1989, and a May 1994 report of 
medical history, the Veteran marked no when asked have you 
ever been treated for a female disorder.  On a March 1987, a 
June 1988, a December 1988, a February 1989, a September 
1991, and a May 1994 report of medical examination, the 
examiners noted the Veteran's vaginal pelvic examination as 
clinically normal.  In June 1988, the Veteran received normal 
gynecological examination results.  In December 1990, the 
Veteran's pap smear was normal and the examiner noted no 
problems.  A January 2004 medical record showed pelvic pain.  
A January 2004 letter from the Veteran's gynecologist showed 
normal pap smear results and two fibroids that are benign 
growths that may account for her symptoms of abnormal menses 
and pelvic pain.  A November 2005 record showed the pathology 
of the removed fibroids.  In November 2006, a gynecologist 
noted a one and a half year history of infertility.  The 
examiner noted a November 2005 myomectomy that was done by a 
laparotomy  and removed a 6 cm. intramural fibroid along with 
two smaller fibroids.  The Veteran noted moderate 
dysmenorrhea.  An August 2007 record showed spasm and 
cramping in the rectal area post-menses.  The examiner noted 
a previous myomectomy.  In November 2008, the Veteran 
underwent a laproscopic evaluation for chronic pelvic pain.  
The Veteran was diagnosed with chronic pelvic pain.  In 
December 2008, the Veteran was diagnosed with fibroids, 
endometriosis, and chronic pelvic pain.  

The Veteran was afforded a VA gynecological examination in 
February 2009.  At that time, the Veteran reported sharp 
pelvic pains for three years that have become progressively 
worse with severe dysmenorrhea.  The examiner performed a 
complete physical examination.  He diagnosed pelvic pain due 
to uterine fibroids and endometriosis and infertility.  The 
examiner noted that the Veteran was diagnosed with uterine 
fibroids and endometriosis during her military service.  The 
examiner provided an opinion in an addendum dated May 2009.  
She noted that following careful review of the Veteran's 
records, there is no evidence for the Veteran having either 
endometriosis or uterine fibroids during the time of her 
active duty in the military.  Nothing in her medical records 
indicates that she ever had proven endometriosis.  The 
examiner cited a November 2005 report specifically stating 
that there was no gross evidence of any endometriosis.  Her 
claimed endometriosis/abdominal myomectomy/infertility are 
not caused by the irregular periods she had during military 
service.  The examiner then provided evidence from the 
Veteran's claims file.  

The Board finds that entitlement to service connection for 
abdominal myomectomy with infertility and endometriosis is 
not warranted.  The evidence fails to show any uterine 
fibroids or endometriosis during the Veteran's active 
service.  Pelvic pain was not noted until January 2004, over 
ten years after the Veteran's separation from service.  As 
seen above, a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The Veteran is not competent to offer an opinion concerning 
something that is clearly within the realm of medical 
expertise such as internal gynecological conditions.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
The Board finds that the etiology of the Veteran's abdominal 
myectomy for uterine fibroids with infertility and 
endometriosis is too complex an issue, one typically 
determined by persons with medical training, to lend itself 
to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms 
such as pelvic pain, which are non-medical in nature; however 
she is not competent to render a medical diagnosis or 
etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature); see 
also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  No medical evidence of record finds a relation 
between active duty service and the Veteran's abdominal 
myectomy for uterine fibroids with infertility and 
endometriosis.  The only medical opinion in the file was 
provided by the VA examiner in May 2009.  The examiner opined 
that there is no evidence for the Veteran having either 
endometriosis or uterine fibroids during the time of her 
active duty in the military.  The examiner specifically cited 
a November 2005 report specifically stating that there was no 
gross evidence of any endometriosis.  The examiner stated 
that the Veteran's claimed endometriosis/abdominal 
myomectomy/infertility is not caused by the irregular periods 
she had during military service.  There is no contrary 
medical opinion of record.

In an April 2008 statement the Veteran contended that her 
infertility was a by-product of Gulf War illness.  The Board 
again notes that certain chronic undiagnosed illnesses or 
medically unexplained chronic multisymptom illnesses are 
entitled to a presumption of service connection based upon 
service in Southwest Asia during the Persian Gulf War.  
38 C.F.R. § 3.317.  As the Veteran's infertility is related 
to a diagnosed illness, specifically the Veteran's 
endometriosis, that is not service connected, it may not be 
included in the undiagnosed illness category listed under 
38 C.F.R. § 3.317.  The Board also acknowledges that 
infertility, endometriosis, and uterine fibroids are not 
included on the list of medically unexplained chronic 
multisymptom illnesses.  As such, the Veteran is not entitled 
to service connection for an abdominal myomectomy with 
endometriosis and infertility on the basis of service in the 
Southwest Asia theater during the Persian Gulf War.

As such, the Board finds that a preponderance of the evidence 
is against the claim.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




Muscle and Joint Pain

On June 1988, December 1988, February 1989, September 1991, 
May 1994, and March 2000 reports of medical history, the 
Veteran marked no when asked have you ever had or have you 
now swollen or painful joints, cramps in your legs, 
arthritis, rheumatism, or bursitis, bone, joint, or other 
deformity, lameness, painful or "trick" shoulder of elbow, 
recurrent back pain, "trick" or locked knee, or foot 
trouble.  On a December 1988 applicant medical prescreening 
form, the Veteran marked no when asked have you ever had or 
have you now any painful or "trick" joints or loss of 
movement in any joint, or impaired use of arms, legs, hands, 
and feet.  On March 1987, June 1988, December 1988, February 
1989, September 1991, May 1994, March 2000, and September 
2004 reports of medical examinations, the examiners noted the 
Veteran's upper extremities, lower extremities, spine, and 
other musculoskeletal as clinically normal.  On a March 2000 
report of medical history, the Veteran marked yes when asked 
have you ever had or have you now cramps in your legs.  She 
marked no regarding swollen or painful joints, broken bones, 
arthritis, rheumatism, or bursitis, bone joint, or other 
deformity, painful or "trick" shoulder or elbow, recurrent 
back pain, "trick" or locked knee, or foot trouble.  

The Veteran was afforded a VA examination in April 2009 to 
address her contention that her muscle and joint pain is due 
to her service in Southwest Asia during the Persian Gulf War.  
The examiner noted lumbar pain, side pain, and bilateral leg 
pain.  The examiner noted that the Veteran does not meet any 
criteria for fibromyalgia.  The examiner performed a thorough 
physical examination.  He diagnosed chronic back pain and 
right thigh pain related to endometriosis, no evidence of 
fibromyalgia, no evidence of any condition related to 
exposures in the Gulf War, and chronic foot pain related to 
surgery for Morton's neuroma.  

As noted above, service connection may be established for a 
chronic disability manifested by certain signs or symptoms 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2011, and which, by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  The Veteran's joint and muscle pain are 
attributable to known clinical diagnoses, specifically 
Morton's neuroma and endometriosis.  Additionally, neuroma 
and endometriosis are not included on the list of medically 
unexplained chronic multisymptom illnesses.  As such, the 
disabilities may not be diagnosed under 38 C.F.R. § 3.317 as 
an undiagnosed illness.  The examiner made clear the Veteran 
did not evidence of an undiagnosed illness accounting for her 
symptoms.

As consideration of a Veteran's claim under this regulation 
does not preclude consideration of entitlement to service 
connection on a direct basis, the Board also considered 
entitlement to service connection for muscle and joint pain 
on a direct basis.  The only noted muscle or joint pain 
relates to the Veteran's left foot, low back, and right 
thigh.  The issues of entitlement to service connection for a 
left foot disability and low back disability are separately 
addressed above.  The complaints of pain in the right thigh 
are related to the Veteran's endometriosis which is also 
addressed above.  As such, the Veteran is not entitled to 
service connection for muscle and joint pain due to service 
in the Persian Gulf or on a direct basis.  


ORDER

Entitlement to service connection for a left foot neuroma is 
denied.  

Entitlement to service connection for sleep apnea is denied.   

Entitlement to service connection for bilateral fibrocystic 
breast disease is denied.

Entitlement to service connection for osteoarthritis of the 
lumbar spine is denied.

Entitlement to service connection for an abdominal myomectomy 
with infertility and endometriosis is denied.   

Entitlement to service connection for muscle and joint pain 
to include as due to an undiagnosed illness is denied. 


REMAND

As to the claimed right and left eye disorders, on a June 
1988 report of medical history, the Veteran noted that she 
wore glasses and had an astigmatism in her left eye.  On a 
June 1988 report of medical examination, visual acuity was 
measured as 20/60 in the left eye, and as 20/25 in the right 
eye, both corrected to 20/20.  On a December 1988 report of 
medical examination, the examiner noted the Veteran's eyes as 
abnormal.  He noted mild pterygium of the left eye.  On the 
February 1989 report of medical examination, the examiner 
noted the eyes as clinically normal with 20/20 left eye 
visual acuity.  An optometry services exam revealed 
emmetropia.  A December 1990 optometry services exam showed 
mixed astigmatism of the right eye.

Given the evidence suggesting the presence of eye 
abnormalities other than mere refractive error, the Board is 
of the opinion that a VA examination is necessary.

Accordingly, this case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination to determine the nature, 
extent and etiology of any right and/or 
left eye disorder.  All indicated studies 
should be performed.  With respect to 
each right and/or left eye disorder 
found, the examiner should be requested 
to provide an opinion as to whether it is 
at least as likely as not that the 
disorder is etiologically related to 
service or to any period of active duty 
for training or inactive duty training.

The rationale for all opinions expressed 
should be explained.  The Veteran's 
claims files must be made available to 
the examiner.  

2.  The RO should then readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
Veteran and her representative an 
opportunity to respond.

After the Veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until she is notified by the RO.  The Veteran and her 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


